DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  
There is no antecedent basis in the specification for the base and frame being composed of transparent material as recited in claim 17.  In particular, it is noted that the specification only clearly describes the stencil 600, the lifter 111, and the film 125 as being transparent.  See, for example, paragraphs [0035], [0036], and [0038].  Appropriate correction and/or clarification is required.    

Claim Objections
Claims 5-6 and 16 are objected to because of the following informalities:  
With respect to claim 5, it is noted that the claim lacks a period at the end of the sentence.  To correct this issue, it is suggested that a period be inserted after the term “holder” in line 2. 

With respect to claim 16, the term “the ledge” has no proper antecedent basis because the ledge was previously recited in claim 15 and claim 16 depends upon claim 1.  To correct this problem, it is suggested that claim 16 be amended to depend upon claim 15.  Note that, for the sake of furthering prosecution, the Examiner has assumed that claim 16 is intended to be dependent upon claim 15.
Appropriate correction and/or clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Barbara (US 1,781,209) in view of McCormick et al. (US 20170172181 A9).
With respect to claim 1, Barbara teaches a stencil holder for decorating an object (i.e., ice cream cakes, cookies or wafers as described in lines 1-7 on page 1), comprising:
a base 3, 4, 9, 10 or 16, 17, 18 pivotally connected to a frame 1 or 21, 26 via a pivot 2 or 20, wherein the frame is adapted to move between a closed position (figs. 1-3, 7) and an open position (see page 1, lines 71-73). See Figures 1-3 and 7-8.  Barbara does not teach the frame having the structure including an upper support, lower support, and stencil secured therebetween, the upper support and lower support each comprising an opening for accessing the stencil when disposed therebetween, and a fastener adapted to removably couple the lower support and upper support to align the openings of the upper support and the lower support.  However, McCormick et al. teach a stencil arrangement for decorating an object (i.e., cookies, cupcakes, cakes, etc.) including frame (Fig. 3) comprising a lower support 101 adapted to removably couple with an upper support 301, wherein the upper support 301 and the lower support 101 cooperatively secure a stencil 103 therebetween in an operational position (Figs. 3-4); wherein the upper support 301 and the lower support 101 each comprise an opening 401 for accessing the stencil 103 when disposed therebetween; and a fastener 102, 302 adapted to removably couple the lower support 101 and the upper support 301 to align the openings of the upper support and the lower support.  See Figure 3 and paragraphs [0025]-[0027] and [0041]-[0045] of McCormick et al. in particular.  In view of this teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the stencil holder of Barbera with a frame as taught by McCormick et al. as 
With respect to claim 2, note McCormick et al. teach the upper support 301 is coextensive with the lower support 101 in the operational position such that the stencil 103 extends across the openings of the upper support 301 and the lower support 101, as shown in Figure 3.  
With respect to claim 3, note McCormick et al. teach the exterior perimeter of the upper support 301 does not extend past an exterior perimeter of the lower support 101, as shown in Figure 4.
With respect to claim 4, note Barbera teaches a handle 11 extending outward from the front side of the frame 1, the handle 11 being opposite to the pivot 2 and adapted to move the frame 1 between the closed position and the open position, as described in lines 71-73 of page 1 and shown in Figures 1 and 3.  Thus there is no unobviousness in the provision of a handle in the on either the upper support or the lower support of the frame of Barbera as modified by McCormick et al. to allow for easy movement of the frame between the open and closed positions.  Furthermore note that it has been held that shifting the position of structure (i.e., rearrangement of parts) is an obvious matter of design choice if the rearrangement would not modify the operation of the device.  See MPEP 2144.04(VI)(C).  Thus, there is no unobviousness in the placement of the handle on the front side of the lower support frame of Barbera as modified by McCormick et al. since the device would appear to operate equally well regardless of whether the handle is placed on the front side of the upper support or the lower support.   

With respect to claim 6, note Barbera teaches a spacer (i.e., front wall 5), wherein in the closed position, the spacer is disposed between the base 3, 4 and the lower support causing the lower support to remain parallel to the base when the stencil holder is in the closed position, as shown in Figure 3.
With respect to claim 7, note Barbera teaches the base 3, 4, 9, 10, 16 comprises a flat upper side (i.e., 10 or upper surface of 16) adapted to support the object thereon, such that the object is positioned within a boundary of the opening of the lower support.  See Figures 1-3 and 9.  
With respect to claim 8, note Barbera teaches the base 3, 4, 9, 10 comprises a lifter 9, 10 on an upper side thereof, wherein the lifter 9, 10 is raised relative to the surrounding upper side 3, 4, wherein the lifter 9, 10 is adapted to position the object placed thereon within a boundary of the opening of the lower support.  See Figures 1-3 in particular.
With respect to claims 9-10, Barbera as modified by McCormick et al. teach a stencil holder for decorating food objects such as ice cream, cakes and cookies that includes the provision of a guide including indicia for placement of the object thereon but does not 
With respect to claim 11, note McCormick et al. includes the upper support 301 and lower support 101 each comprise a quadrilateral shape (Fig. 3) having the fasteners 102, 302 disposed at each corner 101A thereof.    
With respect to claim 12, note McCormick et al. teaches the fasteners 102, 302 are embedded within the upper support 301 and the lower support 101, respectively, such that opposing faces of the upper support and the lower support rest flush against the stencil in the operational position, as described in paragraphs [0041].
With respect to claim 13, note McCormick teaches a stencil that has the same width and depth as the upper support.  Furthermore, Barbera teaches a stenciling arrangement including a frame 1 holding a screen having a screen frame 12 and a silk screen 14 within the screen frame, wherein the screen frame and screen are removable from the frame.  Furthermore note that the use of screen/stencil arrangements (including screens with either stencils attached or with areas blocked out of the screen to form a stencil) in place of stencils per se is well known in the art.  In view of this teaching, it would have been obvious to 
With respect to claim 14, note McCormick et al. teaches that one convention method used by bakers, hobbyists and cookiers for decorating baked goods is to use stacks of magnets to secure a cookie stencil over a cookie.  However, using such stacks of magnets is tedious because the stencil/magnet stacks have to be adjusted in number/height each time to allow for different thickness cookies or other baked products to be accommodated.  To address this issue, the lower support and upper support of McCormick et al. are configured to have different thicknesses to allow for different size cookies to be easily placed under the frame.  See, for example, paragraphs [0014]-[0018] of McCormick et al.  However, one of ordinary skill in the art would recognize that an obvious alternative to the upper and lower supports being different thicknesses would be to have the two supports be of identical thickness and provide an extender element or elements that may be attached between the upper support and lower support to allow for adjustment of the spacing under the lower support to allow differently sized food products to be appropriately positioned under the stencil in an efficient and less time-consuming manner.     
With respect to claims 15-16, note McCormick et al. teach the lower support can have a greater depth (i.e., thickness) than the upper support which thereby forms “a ledge” extending an entire width of the rear side of the frame and configured to serve as a handhold as broadly recited.  See, for example, paragraphs [0015]-[0018] and note either support could be 
With respect to claim 18, Barbera as modified by McCormick et al. render obvious the method of securing a stencil in a stencil holder including the steps of providing a stencil holder, lifting the frame to an open configuration, placing an object on the base, moving the frame to a closed configuration, placing a stencil between upper and lower supports of the frame, and securing the lower support to the upper support as broadly recited.  Note the above comments with respect to claim 1.  
With respect to claim 19, note both Barbera and McCormick et al. teach applying ink to the object through the stencil.  See, for example, lines 1-7 on page 1 and lines 66-98 of page 2 of Barbera and paragraph [0051] and Figure 7 of McCormick et al.   

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Barbera (US 1,781,209) in view of McCormick et al. (US 2017/0172181 A9) as applied to claims 1-16 and 18-19 above, and further in view of Charters, Jr. (US 4,972,598).
With respect to claim 17, Barbera as modified by McCormick et al. teach a stencil holder as recited with the possible exception of the base and frame being composed of a transparent material.  However, the use of transparent materials in stenciling devices is well known in the art, as exemplified by the transparent template or stencil holder 10a, 11a as shown in Figure 6 and described in column 4, lines 4-19 of Charters, Jr.  In view of this teaching, it would have been obvious to one of ordinary skill in the art to provide the material of the base and frame of the stencil holder of Barbera as modified by McCormick et al. to be formed of transparent .    

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Carter (US 1,627,630) and Lewis (US 3,537,406) each teach a stencil holder for pivotally securing a stencil having similarities to the claimed subject matter that are readily apparent.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE J EVANISKO whose telephone number is (571) 272-2161.  The examiner can normally be reached on M-F 8:30-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/Leslie J Evanisko/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        
lje
June 16, 2021